Exhibit C

Exhibit C
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

GW bv

ew COG FH A

10
is
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

LEWIS BRISBOIS BISGAARD & SMITH LLP
RYAN L. NILSEN, SB# 310642
E-Mail: Ryan.Nilsen@lewisbrisbois.com
PALOMA I. MORENO-ACOSTA, SB# 310766
E-Mail: Paloma.Moreno-Acosta@lewisbrisbois.com
701 B Street, Suite 1900
San Diego, California 92101
Telephone: 619.233.1006
Facsimile: 619.233.8627

Attorneys for Defendant Victoria’s Secret Stores,
LLC dba Victoria’s Secret, erroneously sued as
“Victoria’s Secret”

SUPERIOR COURT OF THE STATE OF CALIFORNIA
COUNTY OF SAN DIEGO

ALEXANDRA MORIN CHAU, CASE NO. 37-2019-00015190-CU-PO-CTL
Plaintiff, DEFENDANT VICTORIA SECRET
STORES, LLC’S ANSWER TO
vs. COMPLAINT
VICTORIA’S SECRET STORES, LLC DBA [Assigned for All Purposes to:
VICTORIA’S SECRET; VICTORIA’S The Hon. Joel R. Wohlfeil, Dept. C-73]
SECRET, A SUBSIDIARY OF L BRANDS,
INC. and Does 1 to 25, inclusive, Action Filed: March 21, 2019
Trial Date: None Set
Defendants.

 

 

4818-1057-1927.1
DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

_>_ Ww WN

eS fF DT NH ON

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
28

 

 

 

TO ALL PARTIES HEREIN AND TO THEIR ATTORNEYS OF RECORD:

Defendant VICTORIA'S SECRET STORES, LLC dba Victoria’s Secret, and erroneously
sued as “Victoria’s Secret,” (hereinafter collectively referred to as "VSS"), through its counsel of
record, answers the Complaint of Plaintiff ALEXANDRA MORIN CHAU, herein as follows:

Pursuant to the provisions of Code of Civil Procedure section 431.30(d), VSS generally
and specifically denies each and every allegation contained in the Complaint, and further denies
any and all wrongful conduct on its part, whether as alleged or otherwise. VSS further denies that
Plaintiff's alleged injuries resulted from or were in any way connected with any act, omission,
fault, conduct or liability on the part of VSS whether negligent, careless, unlawful, or of any
nature alleged or otherwise, and deny that this answering VSS was in any way negligent, careless,

reckless, wanton or unlawful.

AFFIRMATIVE DEFENSES
FIRST AFFIRMATIVE DEFENSE

VSS alleges that Plaintiff's Complaint fails to state facts sufficient to constitute a cause of

action upon which relief can be granted.
SECOND AFFIRMATIVE DEFENSE

As a separate and distinct affirmative defense, VSS is informed and believes and thereon

alleges that the Complaint is barred by the applicable statutes of limitation.
THIRD AFFIRMATIVE DEFENSE

As a separate and distinct affirmative defense, VSS is informed and believes and thereon

alleges that Plaintiff is barred from any recovery against this answering defendant, by the Doctrine

of Laches, due to the unreasonable delay of the Plaintiff in filing the Complaint.

///
//]/
///

4818-1057-1927.1 2
DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LP

ATTORNEYS AT LAW

mh we wv

CoC Cf ~aT HR wr

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

 

FOURTH AFFIRMATIVE DEFENSE

As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that any and all damages allegedly incurred by the Plaintiff, the facts of which are
expressly denied by VSS, are the direct and proximate result of negligence, recklessness, or other
wrongful conduct on the part of the Plaintiff, and not, as alleged, a direct and proximate result of
wrongful conduct on the part of VSS, whether as alleged or otherwise, the facts of which are
expressly denied. In the event that any judgment or recovery is had against VSS by Plaintiff, VSS
alleges that they are entitled to a reduction of any such judgment or recovery in direct proportion
to the percentage of comparative fault attributable to Plaintiff.

FIFTH AFFIRMATIVE DEFENSE

As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that any and all damages allegedly incurred by Plaintiff, the facts of which are expressly
denied by VSS, are the direct and proximate result of negligence, recklessness, or other wrongful
conduct on the part of third parties, including, but not limited to, other parties in the within action,
and not, as alleged, a direct and proximate result of wrongful conduct on the part of VSS, whether
as alleged or otherwise, the facts of which are expressly denied. VSS is therefore entitled to a
reduction in judgment or recovery had against them, if any, by Plaintiff, in direct proportion to the
percentage of comparative fault attributable to other third parties, including, but not limited to,
other parties in the within action.

SIXTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon

alleges that Plaintiff has unreasonably failed to mitigate any damages that she alleges were
suffered as a result of the alleged wrongful conduct on the part of VSS, the facts of which are

expressly denied by VSS, and that, accordingly, Plaintiffs claims are barred to the extent she has

4818-1057-1927.1 3
DEFENDANT VICTORIA SECRET STORES, LLC.*S ANSWER TO COMPLAINT

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LIP

ATTORNEYS AT LAW

a» B&D Ww

Co fF NN DH wN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

failed to mitigate those damages.

SEVENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that the direct and proximate cause of any and all of the Plaintiffs alleged damages, the
facts of which are expressly denied by VSS, were unforeseen actions of others including, but not
limited to, other parties in the within action, which constitute supervening, superseding, or
intervening causes for which VSS is not liable.
EIGHTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that the Plaintiff has failed to join all indispensable parties. Therefore, complete relief
cannot be accorded to those who are already parties to this action and Plaintiff's failure to join all
indispensable parties will result in prejudice in any possible future litigation.
NINTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that the perils or dangers, if any, existing at the time of Plaintiff's alleged injuries, if any,
were open and obvious and known to Plaintiff, who nevertheless conducted herself in such a
manner so as to expose herself to said perils and dangers, if any, and by so doing, assumed all the
risks attendant thereto.
TENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that the conduct of Plaintiff constitutes active and primary negligence and/or wrongful

conduct, which proximately caused or contributed to whatever damages Plaintiff seeks and
Plaintiff's Complaint is completely barred by the active and primary conduct of Plaintiff. VSS

further alleges that they were not negligent, or in any way at fault, and that VSS’s conduct, if any,

4818-1057-1927.1 ‘ 4
DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATTORNEYS AT LAW

eS CS YQ Hn MN BR RR LB mm

Ny NM WN NN Nem eke
ecu h PBS Ee B&F eRWaAh Ge EE Ss

 

 

was passive, inactive and secondary.
ELEVENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that Plaintiff has engaged in conduct with respect to the activities and/or property that are
the subject of her Complaint, and by reason of said activities and conduct, are estopped from
asserting any claim for damages or seeking any other relief against VSS.
TWELFTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that Plaintiff has engaged in conduct and activities sufficient to constitute a waiver of any
alleged negligence or any other conduct, if any.
THIRTEENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that by virtue of Plaintiff's unlawful, careless, negligent and other wrongful conduct,
Plaintiff should be barred from recovering against VSS by the equitable doctrine of unclean hands.
FOURTEENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that at or about the time, date, and place mentioned in the Complaint, if any risk was
attendant upon the activities of the Plaintiff, then said Plaintiff full well knew of such risks and
voluntarily and without compulsion or coercion encountered such risks.
FIFTEENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that parties both served and unserved, named and unnamed, are in some manner or
percentage responsible for Plaintiff's injuries or damages, if any, and VSS requires an order from

the trier of fact setting forth the percentage of fault of each and every party named and unnamed,

4818-1057-1927.1

 

5
DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 
—_

served and unserved hereto.

SIXTEENTH AFFIRMATIVE DEFENSE
As a separate and distinct affirmative defense, VSS is informed and believes and thereon
alleges that at the time of the incident of which Plaintiff complains, Plaintiff was so comparatively
negligent in comparison to VSS that any judgment rendered on behalf of Plaintiff against VSS
must be reduced by the percentage of the negligence caused by the acts and omissions of Plaintiff.

SEVENTEENTH AFFIRMATIVE DEFENSE

CS 6G WH ON & } N

As a separate and distinct affirmative defense, VSS is informed and believes and thereon

joes
oS

alleges that pursuant to the Fair Responsibility Act (also known as Proposition 51), commencing

—v
bi

at Section 1431 et seq., any damages that Plaintiff may have suffered in the incident giving rise to

=
nN

this lawsuit were caused as a result of the negligence of other individuals, corporations,

bd,
Ge

associations, partnerships or other entities who are not presently known, but were guilty of

—
_

negligence in failing to exercise that degree of care that ordinarily prudent individuals and/or

ft pm
NN AN

entities would exercise under the same or similar circumstances. Hence, if Plaintiff is awarded

bi
~l

damages in the instant action, her damages must be proportionately reduced by the contributing

—_
CO

negligence of these unknown individuals as mandated by California Civil Code of Procedure,

po
\o

Section 1431 et seq.

N
oS

EIGHTEENTH AFFIRMATIVE DEFENSE

nN
—

As a separate and distinct affirmative defense, VSS is informed and believes and thereon

N
N

alleges that if Plaintiff suffered any injuries, which allegations VSS expressly denies, such injuries

Nu ON
am

were contributed to and caused by Plaintiffs failure to follow the advice and direction of her

no
wn

physicians and/or their unreasonable refusal to have medical care and attention.

Nd
an

///
///
///

eS)
eo mn

LEWIS
BRISBOIS
BISGAARD 4818-1057-1927.1
& SMITH LLP

 

 

 

6
ATTORNEYS AT LAW DEFENDANT VICTORIA SECRET STORES, LLC.’°S ANSWER TO COMPLAINT

 
 

 

1 | NINETEENTH AFFIRMATIVE DEFENSE
2 As a separate and distinct affirmative defense, VSS is informed and believes and thereon
5 alleges that the Complaint, and each claim contained therein, is barred on the ground that VSS was
4
not a substantial cause of any alleged damage, injury, or loss to plaintiff, if any.
5
6 TWENTIETH AFFIRMATIVE DEFENSE
7 VSS reserves the right to assert additional affirmative defenses as they become known
8 || to VSS during the discovery of this matter,
9 WHEREFORE, VSS prays for judgment as follows:
10 1. That Plaintiff takes nothing by reason of her Complaint, and that judgment be
1
| entered in favor of VSS;
12
2. That VSS recover its costs of suit incurred herein, including reasonable attorneys’
13
fees; and
14
15 3. For such other and further relief as the Court deems proper and just.
16
17 || DATED: June 14, 2019 LEWIS BRISBOIS BISGAARD & SMITH LLP
18 \
19 By:
20 Ryan L! Nilsen
Paloma I. Moreno-Acosta
21 Attorneys for Defendants Victoria’s Secret Stores,
LLC dba Victoria’s Secret, erronously sued as
22 “Victoria’s Secret”
23
24
25
26
27
Lewis 78
BRISBOIS
BISGAARD 4818-1057-1927.1 7
& SMM LLP DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 

 

 

 
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP

ATFORNEYS AT LAW

SoS OS NIN BD A eR RR Nm

DO mmm mem mk kk ark
PO SB & Seer. ke RPE ES

yn NY NY VY
oo DWH NM

 

CALIFORNIA STATE COURT PROOF OF SERVICE

Alexandra Marin Chau vs. Victoria’s Secret Stores, LLC, et al.
Case No. 37-2019-00015190-CU-PO-CTL
STATE OF CALIFORNIA, COUNTY OF SAN DIEGO

At the time of service, I was over 18 years of age and not a party to the action. My
business address is 701 B Street, Suite 1900, San Diego, CA 92101.

On June 14, 2019, I served the following document(s): DEFENDANT VICTORIA
SECRET STORES, LLC.’S ANSWER TO COMPLAINT

I served the documents on the following persons at the following addresses (including fax
numbers and e-mail addresses, if applicable):

Ameer A. Shah, Esq.

LAW OFFICES OF AMEER A. SHAH
9121 Haven Avenue, Suite 150
Rancho Cucamonga, CA 91730
Tel: (909) 568-2000

Fax (909) 568-2020

Attorney for Plaintiff,
ALEXANDRA MARIN CHAU

The documents were served by the following means:

(BY U.S. MAIL) T enclosed the documents in a sealed envelope or package addressed to
the persons at the addresses listed above and:

Placed the envelope or package for collection and mailing, following our ordinary
business practices. I am readily familiar with the firm’s practice for collection and processing
correspondence for mailing. Under that practice, on the same day that correspondence is placed
for collection and mailing, it is deposited in the ordinary course of business with the U.S. Postal
Service, in a sealed envelope or package with the postage fully prepaid.

I declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

Executed on June 14, 2019, at San Diego, California. A

  

 

Brittany LaBella

4818-1057-1927.1 8

 

DEFENDANT VICTORIA SECRET STORES, LLC.’S ANSWER TO COMPLAINT

 

 
